Title: To Thomas Jefferson from Meriwether Jones, 15 October 1804
From: Jones, Meriwether
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Richmond Octr. 15th. 1804
               
               Some time in the month of June last, I defended you in the Enquirer against a charge, that shortly before the declaration of Independence, you had drafted & signed an humble and adulatory address to the king of England. In the defence alluded to, I mentioned, that at that crisis of American affairs, you were always considered foremost of your cotemporaries; and in support of my assertion, I instanced a string of Resolutions of which you were the author, and which were forwarded to the Moderator of the convention at Williamsburg in 1774—These Resolutions, Mr. Edmd. Randolph informed me, were considered a day or two in advance of the spirit of the times; but that himself, & some other young patriots were so captivated with their point and elegance, that they procured their publication by subscription: he told me too, that he had a copy of the Resolutions which were at my command. Upon this information, I promised the readers of the Enquirer, to prove, by showing them the resolutions in question, that you foresaw very early in the progress of our revolution, that independence & liberty were inseparable. After my promise to the Public, Mr. Edmd. Randolph & myself made several unsuccessful searches for these resolutions: and as I feel some solicitude to redeem my word which still stands pledged, I have taken the liberty to ask of you a copy of them.—I am of opinion that their publication at this epoch will be of service, by proving a political consistency of character, and by calling the public feeling to a period which should be brought to their recollection as frequently as possible.—
               Accept, Sir, my sincere respect & esteem
               
                  
                     Merir. Jones
                  
               
            